Notice of Allowability
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.1 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chloe Hong on April 28, 2022.
The application has been amended as follows: 
1. A system, comprising: 
a non-transitory memory; and 
one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operations comprising: 
receiving a search request from a first user device to secure a parking space for a vehicle, the search request including one or more listing parameters; 
securing a first parking space stored in a database based on the search request, the database including a plurality of listings; 
transmitting information relating to a parking reservation of the first parking space to a calendar application associated with the first user device to be synchronized with the calendar application; 
determining a first listing value for a first parking space based on the one or more listing parameters associated with the first parking space multiplied by one or more weights for corresponding one or more listing parameters[[,]]; 
receiving information associated with a second parking space that is secured by a second user device; 
determining a second listing value for the second parking space based on one or more listing parameters associated with the second parking space multiplied by one or more weights for the corresponding one or more listing parameters associated with the second parking space; 
determining that the second listing value for the second parking space is greater than the first listing value by a predefined value;
in response to a determination that the second listing value is greater than the first listing value by the predefined value, transmitting a first message to the first user device associated with the vehicle to register a parking reservation of the second parking space and a second message to the second user device to prompt an exchange the second parking space with the first parking space, wherein the first message and the second message include a deep link; and 
in response to registering the parking reservation of the second parking space, automatically transmitting information relating to the parking reservation of the second parking space to the calendar application to update a calendar event associated with the parking reservation of the first parking space.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is a novel and nonobvious system, method, and medium for encouraging drivers to trade parking spaces in accordance with the needs of the drivers. 
However, while the invention is novel and nonobvious over the prior art, the same cannot be said with respect to co-pending parent application no. 16/235,805.2 Both this application and the co-pending parent claim the inventive concept of deciding when two drivers should swap parking spaces, and offering the swap to both drivers. Thus, the only difference between this application and the co-pending parent is the addition of the calendar feature, i.e., “transmitting information relating to a parking reservation of the first parking space to a calendar application associated with the first user device to be synchronized with the calendar application,” and then later, “in response to registering the parking reservation of the second parking space, automatically transmitting information relating to the parking reservation of the second parking space to the calendar application to update a calendar event associated with the parking reservation of the first parking space.”
It is the Examiner’s view that, apart from the inventive concept already claimed in the parent application, this additional calendar feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because it involves nothing more than the known concept of creating a calendar appointment for an upcoming event, and then later updating the calendar appointment when the details of that appointment changes (e.g., a meeting moves to a different room). See, e.g., U.S. Patent Application Publication Nos. 20010049617 A1, 20090083106 A1, 20170262511 A1, and 20080189159 A1, and U.S. Patent Nos. 10,176,462 B2 and 11,250,384 B2.
Accordingly, in order to comply with the requirements for patentability, the Applicant submitted a terminal disclaimer for this application’s term to end concurrent with that of Application No. 16/235,805, thereby obviating the need for any double patenting rejection.
The present application is therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176


/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 No extension of time is needed because the Examiner’s Amendment is “correcting  only formal matters that are identified for the first time after a reply is made to a final Office action.” See MPEP § 706.07(f) (subsection II.) (paragraph (G))
        2 At the time of this writing, the parent application has been held allowable, and the Applicant paid its issue fee, but the Office has not yet completed processing for issuing the application as a patent.